Budkin, J.
(concurring).—I concur in the result, but think the appeal should have been dismissed. The marriage has been dissolved by death since the appeal was prosecuted, and it is an idle formality to either affirm or reverse the decree of divorce. It also appears that all the property in controversy was the separate property of the wife. The *296right of the husband to have a portion of such property awarded to him upon the granting of a divorce is personal to himself and dies with him. It is not subject to his testamentary disposition and will not pass to his heirs or personal representatives by operation of law. The executor, therefore, has no interest in the litigation and should not be permitted to prosecute or continue the appeal.
Crow, J., concurs with Rudkin, J.